 1    DECHERT LLP
      George G. Gordon (Pa. 63072)
 2    george.gordon@dechert.com
      Julia Chapman (Pa. 315959)
 3    julia.chapman@dechert.com
      Cira Centre
 4    2929 Arch Street
      Philadelphia, Pennsylvania 19104-2808
 5    Telephone: +1 215 994 4000
      Facsimile: +1 215 994 2222
 6

 7    DECHERT LLP
      Lily A. North (Cal. 260709)
 8    lily.north@dechert.com
      One Bush Street, Suite 1600
 9    San Francisco, CA 94104
      Telephone: +1 415 262 4528
10    Facsimile: +1 415 262 4555

11    Attorneys for Defendants
      Lannett Company, Inc. and Cody
12    Laboratories, Inc.

13
                                  UNITED STATES DISTRICT COURT
14
                               NORTHERN DISTRICT OF CALIFORNIA
15
                                       SAN FRANCISCO DIVISION
16
17
     GENUS LIFESCIENCES INC.,
18
                         Plaintiff,
19                                                   Case No.: 3:18-cv-07603-WHO
     vs.
20                                                   STIPULATED REQUEST FOR ORDER
     LANNETT COMPANY, INC., CODY                     CHANGING DATE OF CASE
21   LABORATORIES, INC., and FIRST                   MANAGEMENT CONFERENCE
     DATABANK, INC.
22
                         Defendants.
23

24

25

26

27

28
                                                 1
              STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1          Pursuant to Civil Local Rule 6-2, and subject to the Court’s approval, Defendants Lannett

 2   Company, Inc. (“Lannett”) and Cody Laboratories, Inc. (“Cody”), as well as Defendant First

 3   Databank, Inc. (collectively, “Defendants”) and Plaintiff Genus Lifesciences Inc., submit the

 4   following stipulation:

 5          WHEREAS, on December 12, 2018, the Court scheduled an Initial Case Management

 6   Conference for March 26, 2018, Dkt. 6;

 7          WHEREAS, on February 18, 2019, the Court scheduled oral argument on the Defendants’

 8   Motions to Dismiss for April 3, 2019 at 2:00 p.m., Dkt. 34;

 9          WHEREAS, the parties jointly request that the Court schedule the Case Management

10   Conference for April 2, 2019, the day preceding the oral argument;

11          WHEREAS, the Parties previously modified the case schedule in the following ways:

12              •   on January 7, 2019, the parties stipulated and agreed to extend the time by which

13                  Defendants Lannett and Cody had to respond to Plaintiff’s complaint, Dkt. 20;

14              •   on January 8, 2019, the parties stipulated and agreed to extend the time by which

15                  Defendant First Databank had to respond to Plaintiff’s complaint, Dkt. 21;

16              •   on February 13, 2019 the parties stipulated and agreed to extend the time by which

17                  Plaintiff had to file its response briefs to Defendants’ Motions to Dismiss and

18                  Defendants had to file their replies thereto to March 4, 2019 and March 15, 2019

19                  respectively, Dkt. 33;

20          WHEREAS, the Parties submit that the requested schedule modification will have no impact

21   on the overall case schedule;

22          NOW, THEREFORE, IT IS HEREBY STIPULATED that, subject to Court approval, the

23   Parties agree that:

24              •   The Initial Case Management Conference will be held on April 2, 2019.

25          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

26

27

28
                                                       2
                STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1

 2
     Dated: March 4, 2019                          K&L GATES LLP
 3

 4
                                                   /s/ Michael Freno_________
 5                                                 MICHAEL FRENO
 6                                                 Attorneys for Plaintiff
 7                                                 GENUS LIFESCIENCES INC.

 8
     Dated: March 4, 2019                          DECHERT LLP
 9

10
                                                   _/s/ George G. Gordon________
11                                                 GEORGE G. GORDON
12
                                                   Attorneys for Defendants
13                                                 LANNETT COMPANY, INC. and
                                                   CODY LABORATORIES, INC.
14

15
     Dated: March 4, 2019                          THE HEARST CORPORATION
16
17
                                                   /s/ Ravi V. Sitwala__________
18                                                 RAVI V. SITWALA
19

20                                                 Attorneys for Defendant
                                                   FIRST DATABANK, INC.
21

22          Pursuant to Civil Local Rule 5-1(i)(3), I hereby attest that concurrence in the filing of the
23   document has been obtained from each of the other signatories to this document.
24                                                          /s/ Julia Chapman
25

26

27

28
                                                        3
               STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
 1

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED that:

 3            •   The Initial Case Management Conference will be held on April 3, 2019.

 4

 5

 6           March 20, 2019
     Dated: ________________________                   _____________________________________
                                                       Hon. William H. Orrick
 7                                                     United States District Judge
 8

 9

10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
                                                   4
             STIPULATED REQUEST FOR ORDER CHANGING TIME; CASE NO. 18-CV-07603-WHO
